 406DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDJ. J. Cassone Bakery, Inc. and Local 3, Bakery,Confectionery and Tobacco Workers Interna-tional Union, AFL-CIO. Cases 2-CA-21004-1and 2-CA-21004-2April 8, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn November 24, 1986, Administrative LawJudge Raymond P. Green issued the attached deci-sion. The Respondent filed exceptions and a sup-porting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Orderas modified.2ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, J. J. Cassone Bakery, Inc., Port Chester,New York, its officers, agents, successors, and as-signs, shall take the action set forth in the Order asmodified.Substitute the following for paragraph 2(e) of therecommended Order:The Respondent has excepted to some of the judge's credibility find-ings. The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect. Standard DryWall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cu-. 1951).We have carefully examined the record and find no basis for reversingthe findings.At fn. 7 the judge states that there is evidence which "suggests" thatemployee Fernandez may have told Plant Manager Donald Cassoneabout a union meeting at the home of Jose Valdovinos. We do not relyon this ambiguous statement in finding a violation.The Respondent contends that the judge incorrectly found that Castillovisited Cejas' home on Friday instead of Saturday Cejas testified that hecould not remember if Castillo telephoned on Friday, but he thinks thatCastillo visited his house on both days. Castillo testified that he calledCejas on Friday to tell him he was too ill to work. It appears that thejudge credited Cejas. In any event, it is clear from either version thatCastillo contacted Cejas either in person or by telephone on Friday andtold him he was too ill to work.2 In accordance with our decision in New Horizons for the Retarded,283 NLRB 1173 (1987), mterest on and after January 1, 1987, shall becomputed at the "short-term Federal rate" for the underpayment of taxesas set out in the 1986 amendment to 26 U.S.C. • 6621. Interest onamounts accrued prior to January 1, 1987 (the effective date of the 1986amendment to 26 U.S.C. • 6621), shall be computed in accordance withFlorida Steel Corp., 231 NLRB 651 (1977).The judge provided a discovery procedure for the purpose of deter-minmg or securmg compliance with the recommended Order. We findthat discovery is not warranted in the circumstances of this case. SeeCherokee Marine Terminal, 287 NLRB No. 53 (Jan. 28, 1988)."(e) Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply."Sandra M Grossfeld, Esq., for the General Counsel.Marc L. Silverman, Esq. (Milgrim, Thomajan and Jacobs),of New York, New York, for the Respondent.Ann Schulman, Esq. (Cohn, Glickstein and Lurie), of NewYork, New York, for the Charging Party.DECISIONSTATEMENT OF THE CASERAYMOND P. GREEN, Administrative Law Judge.These consolidated cases were heard by me in NewYork, New York, on various days in May and June 1986.The charge in Case 2-CA-21004-1 was filed on 16 April1985 and an amended charge was filed in that case on 16May 1985. The charge in Case 2-CA-21004-2 was filedon 23 April 1985. On 28 June 1985 the Regional Direc-tor of Region 2 of the National Labor Relations Boardissued an order consolidating cases and consolidatedcomplaint. On 25 October the Acting Regional Directorissued an order amending the complaint.In substance the consolidated complaint alleges:1.That in late March or early April 1985 the Re-spondent, by its supervisor Leopoldo Cejas, interrogatedemployees concerning their union membership and/oractivities.2.That in March or April 1985 Cejas created the im-pression that employees' union activities were under sur-veillance.3.That on or about 12 May 1985, the Respondent, byRocky Cassone Jr., told employees that it would befutile for them to select the Union as their bargainingrepresentative.4.That on or about 12 May, Rocky Cassone Jr. inter-rogated employees concerning their activities and sup-port for the Union.5.That on or about 12 May, Rocky Cassone Jr. cre-ated the impression that the employees' union activitieswere under surveillance.6.That on or about 23 May 1985 Rocky Cassone Jr.threatened employees that the Company would close itsfacility if they joined, supported, or assisted the Union.7.That on or about 23 May, Rocky Cassone Jr. threat-ened employees with unspecified reprisals if they joinedor supported the Union.8.That in April 1985 Respondent, by Johnny Cassone,interrogated employees concerning their membership inand support for the Union.9.That on 5 April 1985 the Respondent dischargedJose Valdovinos because of his activities on behalf of theUnion.10.That on 15 April 1985 the Respondent dischargedGavin† Castillo because of his activities on behalf of theUnion.The Respondent denies all the aforementioned allega-tions.On consideration of the entire record in these proceed-ings, including my observation of the demeanor of the288 NLRB No. 47 J. J. CASSONE BAKERY407witnesses, and after considering the briefs filed by coun-sel, I make the followingFINDINGS AND CONCLUSIONSI. JURISDICTIONIt is agreed by the parties, and I find, that the Re-spondent is engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act. It also is agreed andI find that the Union is a labor organization within themeaning of Section 2(5) of the Act.A. BackgroundThe Respondent operates a bakery in Port Chester,New York, where it bakes breads, rolls, and other itemsfor the wholesale trade. It employs about 200 employeesand is owned and managed by the Cassone family.There was at least one previous campaign to organizethe production workers of the Respondent by this Union.At an election held on 31 January 1978, in Case 2-RC-17535, it was certified that a majority of the votes werenot cast in favor of the Union.'There was also a prior unfair labor practice proceed-ing against the employer that is reported at 247 NLRB220 (1980.) In that case, the unfair labor practice chargeand the Union's objections to the aforesaid election wereheld to be without merit and therefore were dismissed.There also appears to have been one other unsuccessfulunion campaign in 1982 or 1983.There are two alleged discriminatees in this case, bothof whom have worked at various times at the Company.Jose Vaidovinos first began working at the Company in1982, but left in December of that year because of aproblem with the Immigration and Naturalization Serv-ice (INS). He returned in February 1983 but left again inFebruary 1984. In March 1984 he came back to work,but stayed for only a short period of time because hewent to look for a better job. He returned to work inApril 1984 and worked continuously for the Companyuntil his discharge on 5 April 1985. At the time of hisdischarge, Valdovinos was assigned to work at the BPoven where he, along with one other employee (underthe direction of a leadman), put dough on a conveyorbelt that fed into the oven. After baking for about 20minutes, the bread comes out of the oven on a conveyorbelt where a group of workers (about 20 to 22) pack thebread for delivery to a store located in Long Island.2The BP oven at which Valdovinos worked is on formost of the day and is also used by a night crew thatleaves about 3 a.m. A portion of the bread baked by thenight crew is left on the packing line to be packed by theday- shift packers when they arrive in the morning. Val-dovinos, along with most of the crew assigned to workon or in connection with the BP oven on the day shift, isA previous election was held on 1 February 1977, but that electionwas nullified by the Regional Director." The bread baked on the BP oven is designated as the "Allied" ac-count. Another oven, the "Winkler," also makes bread for the Allied ac-count, The first delivery to this account leaves the plant about 9:30 a m.and another delivery leaves about 2 p m. or 2:30 p.m.scheduled to start work at 4 a.m.3 The overall supervisorof the Allied account is Arturo Campos.The other alleged discriminatee, Gavin• Castillo, firstworked at the Company in 1982. In July 1983 he left, butreturned in August 1983 to work in the bread depart-ment. The Company asserts that Castillo was fired inDecember 1983 because he had an argument with his su-pervisor. While denying that he was fired, Castillo con-cedes that he left because of an argument with his super-visor. In April 1984 Castillo was rehired for the cleaningdepartment, which is under the supervision of LeopoldoCejas. Castillo left again in or about August 1984. Whenhe came back to the United States (from Santo Domin-go), his requests to return to work were initially refusedby Donald Cassone, whereupon Castillo enlisted the aidof Cejas to intercede on his behalf to get his job back. InMarch, Donald Cassone finally agreed to rehire Castillo.Cassone asserts that he reluctantly rehired Castillo be-cause an INA raid had just depleted the work force andbecause of the insistence of Cejas, the cleaning depart-ment supervisor. Castillo thereafter worked during theday in the cleaning department until his discharge on 15April 1985. In the evenings, he held another job workingfor a cleaning contractor that cleaned at General Foods,located in Rye, New York. This other job was obtainedby Castillo before he returned to work at the Respond-ent in 1985.1. The discharge of Jose ValdovinosIn March 1985 Jose Valdovinos asked for a raise butwas turned down. As a result, he decided to talk to otheremployees about getting a union. Among the people hespoke to were his brother, Pedro Valdovinos, Gavin•Castillo, Luis Fernandez, and Angel Molleturo. It wasfrom the latter employee that Jose Valdovinos got theUnion's phone number and he contacted a NarcissoMatas, who is a union organizer. According to MoIle-turo, at some point after Jose Valdovinos asked for theUnion's phone number and before he was fired, Supervi-sor Leopoldo Cejas told him (Molleturo) that he knewthat the Union "was a reality"; that Rocky Cassone hadtold him about it.At some point in late March, Jose Valdovinos ar-ranged with Matas to have a meeting at his home onApril 3, 1985. This meeting was attended by NarcissoMatas for the Union along with employees Jose Valdo-vinos, his brother Pedro Valdovinos, and Luis Fernan-dez. Gavin• Castillo, who had told Jose Valdovinos thathe would help with the union drive, could not attend themeeting.On 4 April, Jose Valdovinos clocked in at 4:11 a.m.4According to Pedro VaIdovinos, at some point duringthat morning he had a conversation with Luis Fernandezwho, as noted above, attended the meeting on 3 April.According to Pedro Valdovinos, Fernandez said that he3 The people who work on or in connection with the Winlder ovenare scheduled to begin work at 5 am.4 In the same department as Jose VaIdovinos, Moise Contreraspunched m on 3 April at 4.11 a.m On the same day, Luis Lopez punchedin at 4:15 a.m. The leadman for the BP oven, Raul Mandnjano, punchedin at 4:03 a.m. 408DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDhad been called into the office by Donald Cassone andhe was not going to continue with the Union. (Luis Fer-nandez did not testify in this proceeding.)About noon on 4 April, Donald Cassone told JoseValdovinos to punch out because there was not enoughwork for Valdovinos to do. Supervisor Arturo Camposprotested to Donald Cassone that he needed Valdovinosto continue working. Valdovinos finished out the remain-der of the day.On Friday, 5 April, Jose Valdovinos came a little lateand found that his timecard was not in the rack. Hestates that while waiting, Moise Contreras and LuisLopez, two coworkers, came in after he did.5 Accordingto Valdovinos, when Donald Cassone arrived he toldhim that he was fired because he came in late. 'WhenValdovinos protested that everyone came late, DonaldCassone said that he did not care. Jose Valdovinos thenwent to the cafeteria where he told Campos of his dis-charge. Campos replied, "You must be kidding," andtold Valdovinos that he would talk to Donald Cassoneabout the discharge. Valdovinos then went home.On Monday, 8 April, Jose Valdovinos reported towork and did in fact work until about noon whenDonald Cassone came over to the oven, asked him whathe was doing there, and told him to leave. Valdovinosasserts that he told Donald Cassone that the real reasonhe did not want him there was because 'of the Union andthat Cassone said, "I don't care."Jose Valdovinos testified that he spoke to Rocky Cas-sone Jr. on or about 22 May 1985 while waiting for hisbrother Pedro at the parking lot. He states that Cassonecame over and called him a "fucking bum." He assertsthat Cassone said that Valdovinos called the Union be-cause he had been fired and that he (Valdovinos), repliedthat he contacted the Union before he was fired. Ac-cording to Valdovinos, Rocky Cassone asked why hecalled the Union, and when told because he had not re-ceived a raise, Cassone responded that Valdovinos didnot get a raise because he was a half hour late every day.According to Valdovinos, C,assone also said that if theUnion came in, the Company would close.In relation to the above, Rocky Cassone Jr. recallsthat he did have a conversation with Valdovinos at theparking lot on May 23, 1985, and that he may havecalled him a "fucking bum." He states that during thisconversation he described to Valdovinos the procedureby which a union comes into a company. He asserts thathe explained that a union needed at least 30 percent ofthe employees to sign cards in order to get an election,that it would need to get at least 50 percent of the em-ployees to vote for it in an election, that even if theunion won an election they would still have to negotiate,and that the Union might have to call a strike if noagreement was reached. Cassone states that he did notthreaten to close the plant. He asserts that he told Valdo-vinos that if the Company and the Union could notreach an agreement (assuming that the Union won anelection), the Union could call a strike. He states thatValdovinos then said, "Yeah if the Union calls a strike5 On 5 April 1985 both Moue Contreras and Luiz Lopez punched in at4.15 a.myou'll have to close the bakery because you won't haveanyone to work." Thus, in denying the alleged threat toclose, Cassone attributes the closure remark to Valdo-vinos.2. The discharge of Gavino CastilloAccording to Castillo, shortly after Jose Valdovinowas discharged he received a group of union authoriza-tion cards from Pedro Valdovinos and agreed to solicitsignatures from other employees. He states that he didso, but engaged in such activity in a surreptitiousmanner. Castillo testified that he spoke to his supervisor,Leopoldo Cejas, and told him that this time the Unionwas going to win because the employees had "green"cards. (That Castillo told this to C,ejas is not surprising inview of the friendly relationshp between the two men.)Castillo states that Cejas merely responded that he hadnothing to do with it.Castillo testified that on Tuesday, 9 April, he forgot topunch out. He states that as he was leaving he sawDonald Cassone, whereupon he turned around and re-turned to the timeclock. According to Donald Cassonehe reprimanded Castillo on this account.On Thursday, 11 April, after Castillo reported towork, he told Supervisor Cejas that he was not feelingwell and asked if he could go home. Cejas told him todo some tasks but that if he still did not feel well, hecould go home. A little later, Castillo left and did notpunch out. Although Castillo claims that Cejas gave himpermission to leave without punching out, Cejas crediblytestified that while he gave Castillo permission to leave,he did not give him permission to leave without punch-ing the timeclock.On Friday, 12 April, Castillo did not go to work. Cas-tillo states that he called Cejas to tell him that he wasstill sick. Cejas, however, testified that Castillo came tohis house at lunchtime to tell him that he was too ill togo to work. (Cejas and Castillo live near each other andboth live within walking distance of the plant.)On Saturday, 13 April, Castillo states that he visitedthe plant and told Cejas that he was ready to return towork and that Cejas told him to come back on Monday.According to Cejas, on Saturday Donald Cassone toldhim that he had caught Castillo not punching his time-card and that when Castillo returned he would be trans-ferred to the roll department. Cejas asserts that he toldthis to Castillo on Saturday afternoon; Castillo said thathe would not work in rolls and that Donald could shovehis job. According to Ceja he told Castillo to go to workon Monday and he would see what could be done.6According to Castillo, on Monday, 15 April, DonaldCassone was waiting for him as he arrived at work andtold him to punch in. He states that he then told this toCejas who said that Donald must be crazy. According to6 I note that Castillo had a second job that he worked at after finishingat the Respondent. This was for a cleaning contractor in Rye, New York.The records of the cleaning contractor show that Castillo worked atGeneral Foods on the days that he claims he was too sick to work atRespondent. As this was not known to the Respondent at the time, itplayed no part in the decision to discharge Castillo. This evidence doesnot, however, reflect well on Castillo's general credibility. J. J. CASSONE BAKERY409I''Castillo, Cejas spoke to Donald Cassone in English. Hestates that Cejas said that he told Cassone that Castillowas a good worker, but that Cassone said that he did notwant to see Castillo there anymore. Castillo testified thathe told Cejas that he wanted the reasons for his dis-charge in writing. Later in the day, when Castillo wentto pick up his final check, he was given a letter signedby Donald Cassone, which read:On Tuesday, April 9, 1985, I personally wit-nessed you coming back- to the bakery after work-ing hours and punched out. When questioned yourresponse was you forgot to punch out and that youcame back to do so, I then warned you not to dothis again, but to call Rocky or myself next timeand we will adjust the card in the proper fashion.On Thursday, April 11, 1985, neither Rocky norI could find you for several hours. At 11 o'clockwe consulted Leo Cejas, your manager, as to yourwhereabouts. Leo's answer was that you were sickand left for home. When Rocky and I reviewedyour punch card we found to our dismay that youagain neglected to punch out.On Friday, April ,10, 1985 you did not show upfor work, and you also did not call to advise us ofyour absence.Mr. Castillo, in view of the above mentionedfacts; your willful neglect to punch out after beingwarned and your taking a day off without calling, Ifind it necessary to terminate your employment.Enclosed, you will find your hours. Final pay-check.Donald Cassone's version of the events is that afterCastillo failed to punch out on Tuesday (after beingwarned), and when Castillo did not come to work onFriday without calling in, he decided to discharge himAccording to Cassone, his decision to discharge Castillowas based in part on the fact that Castillo had previouslybeen discharged. Thus, he states that although the infrac-tions of that week would not ordinarily warrant an em-ployee's discharge, they did in Castillo's case because ofhis poor past record. Cassone testified that on Mondaymorning he waited for Castillo in the parking lot andtold him that he was fired. He also claims that, at thesame time, he told Castillo that if he wanted to work forthe Company he would have to work in the roll depart-ment. In this respect, Cassone testified that he wanted toput Castillo in the roll department because that would bea place where Castillo could not wander about. In anyevent, Cassone states that when he offered to put Castilloin the roll department, the latter said "fuck you" andwalked out.Leopold Cejas also testified about the events surround-ing Castillo's discharge. He states that about 6:55 a.m. onMonday, Castillo told him that Donald Cassone told himthat he could no longer work in the cleaning department.According to Cejas he told Donald Cassone that heneeded Castillo in his department and that he was a goodworker. He states that Donald Cassone did not listen tohim and did not explain why he wanted Castillo movedto the roll department. As to the contention by DonaldCassone that Castillo did not call in on Friday, Cejasstates that Castillo did in fact notify him in person onFriday that he was too sick to work.With respect to the assertion by Donald Cassone thatat the same time that he fired Castillo he offered him ajob in the roll department, this is a contention that isdenied by Castillo. Also, I note that this alleged offer isnot contained in the letter of discharge given to Castilloon 15 April.According to Castillo, about 2 weeks after his dis-charge, he asked Cejas who told Donald about his in-volvement in the Union. He states that Cejas replied thatDonald Cassone told him that he knew that Castillo wasinvolved in the Union. Cejas also told Castillo that hedid not know if this was the reason that Castillo wasfired. (Cejas did not deny this conversation.)3. Other alleged 8(a)(1) conductPedro Valdovinos testified he went to a meeting withunion agent Narcisso Mates on 11 May. He states that onthe following day, 12 May, Rocky Cassone Jr. askedhow the meeting went. As to this allegation of "impres-sion of surveillance," Rocky Cassone Jr. concedes thathe did ask about the meeting but that he knew of themeeting because Pedro Valdovinos told him about it aweek before. In fact, as Matas testified that there wereonly two people at the meeting, himself and Pedro Val-dovinos, it seems to me very probable that it was PedroValdovinos who told Rocky Cassone about the meeting.The General Counsel also presented the testimony ofAngel Molluturo in support of an allegation that JohnnyCassone unlawfully interrogated employees. My opinion,however, is that on this point Molluturo's testimony wastoo vague to support this allegation even assuming thatJohnny Cassone was a supervisor within the meaning ofSection 2(11) of the Act.II. ANALYSISThe evidence concerning the discharge of Jose Valdo-vinos is sufficient in my opinion to establish that he wasdischarged because of his union activities. Thus, thetiming of his discharge is, by itself, suggestive of an an-lawful motive inasmuch as Valdovinos' discharge oc-curred just 2 days after the union meeting that was heldat his home. Regarding knowledge of union activities,Angel Molluturo testified, without 'contradiction, thatsometime between the time he gave Valdovinos theUnion's phone number and the time Valdovinos wasfired, he (Molluturo) told Supervisor Leopoldo Cejasthat there was union activity. What is more, Molluturotestified that Cejas replied that he was aware of theunion activity because Rocky Cassone Jr. told him aboutit.77 There is evidence in this record that suggests that Luis Fernandezmay have told Donald Cassone about the union meeting at the home ofJose Valdovinos. In this regard, the evidence shows that on the morningof 4 April, Fernandez told Pedro Valdovinos that he had been called intothe office by Donald Cassone and that he (Fernandez) was not going tocontinue with the Union. 410DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe Employer's defense regarding the discharge ofValdovinos is not very persuasive. It claims that JoseValdovinos was constantly late in that he not onlypunched in after his scheduled starting time (4 a.m.), butthat he took additional time changing into his uniformafter punching in. Yet the evidence in this case showsthat if Valdovinos was continuously late, it also showsthat this pattern of arriving at times from 5 to 10 minuteslate had gone on for a long period of time before his dis-charge and had not resulted in any prior disciplinary ac-tions. Moreover, the evidence shows that other employ-ees who worked on the Allied account (such as MoiseContreras and Luis Lopez), also came late with the samedegree of frequency as Jose VaIdovinos and had neverreceived any disciplinary action on that account.8 Therecord shows that for at least a 3-year period prior toJose Valdovinos' firing, discharges were rare events(numbering about seven), and that no employees weredischarged because of latenesses. Regarding the rule re-quiring employees to change into their work clothesbefore punching in, Rocky Cassone Jr. conceded thatthis rule had not been enforced.The Respondent asserts that because Valdovinos wasassigned to put dough into the BP oven, his unavailabil-ity at the beginning of the shift would cause a backupand a delay in the work of all the other people workingon that oven, including the 20 to 22 packers. The evi7deuce, however, shows that as the night crew leaves agood deal of baked bread on the outgoing line, there istherefore, bread for the packers to begin working on assoon as they arrive at work. Also, there is nothing par-ticularly unique about Valdovinos' work or the -work ofthe packers, each being readily interchangeable. Thus,Supervisor Campos testified that if Valdovinos or one ofthe other workers who put dough into the oven was lateor absent, he could simply assign a packer to that task.Finally, I find it significant that the decision to dis-charge Valdovinos was made by Donald Cassone with-out even consulting Supervisor Arturo Campos, who ap-pears to have been as surprised by the discharge as Val-dovinos.I am also persuaded that the Respondent dischargedGavin• Castillo for unlawful reasons. Here too thetiming of the discharge, soon after he began to distributeunion cards, is evidence of discriminatory intent. Also in-dicative of such intent is the evidence that the decisionto discharge Castillo was made by Donald Cassone notonly without consulting Castillo's individual supervisor,Leopoldo Cejas, but was implemented by Cassone afterCejas told Cassone that Castillo was a good worker andthat he was needed in the cleaning department.I am relatively certain that Castillo, despite his asser-tions, was not given permission to leave on 9 April with-out punching out his timecard. I also believe that he wasnot sick on the days he took off because the evidenceshows that he worked at another job on those days. Nev-ertheless, in the latter case, this fact was not known tothe Respondent when it discharged Castillo and it there-fore could not have been a basis for its motivation. As to8 In fact, on 4 and 5 April both of these employees arrived after JoseValdovinos.Castillo's failure to punch out, I do not accept Respond-ent's assertion that this in any way prompted his dis-charge. Nor do I credit Donald Cassone's assertion thatone of the reasons for Castillo's discharge was his failureto call in on Friday to notify the Company that he wassick. In fact, according to Cejas, Castillo did notify himon Friday that he was still too sick to come to work.The Employer asserted that Castillo's conduct duringthe week ending 12 April (twice failing to punch out andhis failure to call in about his illness), coupled with hispast record, made him unfit for employment. Yet this as-sertion, to my mind, is contradicted on its face byDonald Cassone's claim, during the hearing, that at thesame moment that he was firing Castillo, he offered hima job in the roll department.8 Concerning knowledge ofCastillo's-union activities, I note that Cejas did not denyCastillo's testimony that Castillo told him about theunion campaign prior to his discharge. Nor did he denythe testimony that he told Castillo 2 weeks after the lat-ter's discharge that Donald Cassone had told him that he(Cassone) knew that Castillo was involved in the Union.Regarding the other alleged 8(a)(1) conduct, I makethe following conclusions.1.I will recommend the dismissal of the allegation thatin late March or early April Supervisor Cejas interrogat-ed employee Molluturo or gave the impression that theemployees' union activities were being kept under sur-veillance. In this respect the testimony of Molluturo didnot reveal any interrogation at all. It merely was thatCejas said that he knew the Union was a reality and thatRocky Cassone had told him about it.2.I do not conclude that Rocky Cassone Jr. violatedthe Act in any manner by his remarks to Pedro Valdo-vinos on May 12. As the evidence establishes to my satis-faction that Pedro Valdovinos very likely told RockyCassone of a union meeting to be held on 11 May, Icannot conclude that Cassone's inquiry on 12 May abouthow the meeting went would constitute giving employ-ees the impression that their union activities were undersurveillance. Nor did I hear evidence to support thecomplaint's allegation that on 12 May Rocky Cassone Jr.engaged in unlawful interrogation, or that he told em-ployees that it would be futile for them to select theUnion as their bargaining representative.3.In my opinion the evidence given by Mollutoro wastoo vague and uncertain regarding the contention thatJohnny Cassone unlawfully interrogated employeesabout their union activities.4.I conclude that Rocky Cassone Jr. did tell Jose Val-dovinos that the Company would close down if theUnion came in. In this regard I found Valdovinos to bean honest witness whose testimony, in my opinion, wasreliable. As Valdovinos at the time of this statement hadbeen unlawfully discharged, he retained his status as anemployee and therefore the coercive statement was madeto an employee. As such I conclude that the Employer'sstatement violated Section 8(a)(1) of the Act.9 On this point I credit Castillo's assertion that he was not offeredother employment at the Respondent at or after the time he was dis-charged on 15 April. In this regard I npte the conspicuous absence of anyreference to such an offer in the discharge letter of 15 April. J. J. CASSONE BAKERY411CONCLUSIONS OF LAW1.Respondent J. J. Cassone Bakery, Inc. is an employ-er engaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.2.Local 3, Bakery, Confectionery and Tobacco Work-ers International Union, AFL-CIO is a labor organiza-tion within the meaning of Section 2(5) of the Act.3.By threatening to close the plant if the Unionbecame the employees' collective-bargaining representa-tive, the • espondent violated Section 8(a)(1) of the Act.4.By discharging Jose Valdovinos and Gavino Cas-tillo because of their activities on behalf of the Union,the Respondent has violated Section 8(a)(1) and (3) ofthe Act.5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.6.Except to the extent found, the other allegations ofthe complaint are dismissed.REMEDYHaving found that the Respondent has violated theAct in certain respects, I will recommend that it ceaseand desist and take certain affirmative action to effectu-ate the policies of the Act.Regarding Jose Valdovinos and Gavino Castillo it isrecommended that Respondent offer them full and imme-diate reinstatement to their former jobs or, if those jobsno longer exist, to substantially equivalent positions,without prejudice to their seniority or other rights andprivileges previously enjoyed, and to make them wholefor any loss of earnings they may have suffered byreason of the discrimination practiced against them, suchearnings to be computed in accordance with the formulaset forth in F. W. Woolworth Co., 90 NLRB 289 (1950),with interest thereon to be computed in the manner pre-scribed in Florida Steel Corp., 231 NLRB 651 (1977). Seegenerally Isis Plumbing Co., 138 NLRB 1716 (1982).Additionally, in accordance with Sterling Sugars, 261NLRB 472 (1982), I will recommend that Respondentremove from its files any reference to the discharges ofValdovinos and Castillo and to notify them in writingthat this has been done and that evidence of same willnot be used as a basis for future personnel actions againstthem.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-edl†ORDERThe Respondent, J. J. Cassone Bakery, Inc., PortChester, New York, its officers, agents, successors, andassigns, shall1. Cease and desist from(a) Threatening to close its plant if the Union were tobecome the employees' bargaining representative.10 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.(b)Discharging employees because of their unionmembership, activities, or support.(c)In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Offer Jose Valdovinos and Gavino Castillo immedi-ate and full reinstatement to their former job or, if thosejobs no longer exist, to a substantially equivalent posi-tion, without prejudice to their seniority or any otherrights or privileges previously enjoyed, and make theywhole for any loss of earnings and other benefits sufferedas a result of the discrimination against them in themanner set forth in the remedy section of the decision.(b)Remove from its files any reference to the unlawfuldischarges and notify the employees in writing that thishas been done and that the discharges will not be usedagainst them in any way.(c)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(d)Post at its place of business in Portchester, NewYork, copies of the attached notice marked "Appen-dix."" Copies of the notice, on forms provided by theRegional Director for Region 2, after being signed bythe Respondent's authorized representative, shall beposted by the Respondent immediately upon receipt andmaintained for 60 consecutive days in conspicuous placesincluding all places Where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by theRespondent to ensure that the notices are not altered, de-faced, or covered by any other material.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply." If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.The Act gives employees the following rights.To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre,sentaive oftheir choice 412DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDTo engage in activities together for the purposesof collective bargaining or other mutual aid or pro-tectionTo refrain from the exercise of any or all suchactivities.WE WILL NOT threaten to close the plant if the Unionwere to become the employees' bargaining representa-tive.WE WILL NOT discharge employees because of theirunion membership, activities, or support.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL offer reinstatement to Jose Valdovinos andGavino Castillo and make them whole for any loss ofearnings they may have suffered because we dischargedthese employees respectively on 5 and 15 April 1985.J. J. CASSONE BAKERY, INC.